DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of modified species A: Ni is 11.5% or more in the reply filed on July 06, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because additional compositions would have to be searched for the second species, which constitutes a serious search burden by additional search strings.
The requirement is still deemed proper and is therefore made FINAL.
Further, claim(s) 1-12 are generic to the following disclosed patentably distinct species: species I: thickness greater than 16 mm and species II: thickness less than or equal to 16 mm. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Chad Rink on August 26, 2021 a provisional election was made with traverse to prosecute the invention of species I.  Affirmation of this election must be made by applicant in replying to this Office action. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Specifically the abstract is over 150 words. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term "low" in claim 1 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Further regarding claim 1, claim 1, line 22 is indefinite as to what portion of the total thickness constitutes a “middle portion” (what percentage of the total thickness is “a middle portion”?).

Further regarding claim 1, claim 1 is further indefinite in lines 24-26 as to how the “average grain size” and subsequent “average aspect ratio” are measured. The specification provides specific methods for these measurements, but it is unclear whether the claims rare limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.
For purposes of examination, due to this and the previous 35 U.S.C. 112 (b) rejection of claim 1, any grain size in any middle section will be considered to meet these limitations.

Further regarding claim 1, claim 1, lines 20-30, is further indefinite for failure to define how “yield stress” and “tensile strength” are measured. The specification provides specific methods for these measurements, but it is unclear whether the claims rare limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.  For purposes of examination, due to this, any yield stress and tensile strength will be considered to meet these limitations.

Regarding claims 3 and 6, claims 3 (line 4) and 6 (line 4) are indefinite as to how the “average grain size” is measured.  The specification provides specific methods for these measurements, but it is unclear whether the claims rare limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.  For purposes of examination, due to this, any grain size in any middle section will be considered to meet this limitation.

Regarding claims 4, 5 and 7-12, claims 4 (line 3), 5 (line 3) and 7-12 (line 2) are indefinite as to how the “average effective grain size” is measured.  The specification provides specific methods for these measurements, but it is unclear whether the claims rare limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed. For purposes of examination, due to this, any grain size will be considered to meet this limitation.

Further regarding claims 4, 5 and 7-12, claims 4, 5 and 7-12 are indefinite as to what portion of the total thickness constitutes a “middle portion” (what percentage of the total thickness is “a middle portion”?).
Regarding claim 2, claim 2 is rejected for its incorporation of the above due to its dependence on claim 1.

Further regarding claims 3-12, claims 3-12 are further rejected for their incorporation of the above to their dependence on claim 1.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the closest prior art to the instantly claimed nickel-containing steel for low temperature is Koseki et al. (JP2009235492A machine translation), hereinafter Koseki. Koseki teaches a steel with a martensite structure occupying the maximum volume fraction (one of ordinary skill in the art would understand a minor portion, including 2-20% would be austenite in some middle thickness portion in volume %), (Pg. 3 [6]), where the steel comprises the composition shown below.

Element
Mass% Cl. 1 (and species election of July 06, 2021)
Koseki Cl. 2 & 4 (mass %) +
C
0.040-0.080
0.05-0.4

0.03-0.30
0.05-3.0
Mn
0.20-0.80
0.05-3.0
Ni
11.5-12.4
0.01-12.0
Mo
0.10-0.50
0.01-3.0
Al
0.010-0.060
*
N
0.0015-0.0060
*
O
0.0007-0.0030
*
Cu
≤ 0.50
0.01-1.0
Cr
≤ 0.50
0.01-16.0
Nb
≤ 0.020
0.001-0.1
V
≤ 0.080
0.001-0.5
Ti
≤ 0.020
0.001-0.1
B
≤ 0.0020
0.0003-0.0100
Ca
≤ 0.0040

REM
≤ 0.0050

P
≤ 0.0070

S
≤ 0.0040

Fe & impurities
Remainder
Balance

*Al, N, and O are known impurities in steel, which one of ordinary skill in the art would readily understand to optimize to near 0, which overlaps the claimed ranges.

+where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).)

oral election of species of August 26, 2021), a yield stress at room temperature is 590-710 MPa, nor a tensile strength at room temperature is 690-810 MPa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 

/K.A.C./Examiner, Art Unit 1784